Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.

 Status of the Application
The following is a Non-final Office Action for application 16/999,300. In response to the Examiner’s action mailed dated May 10, 2022, Applicant amended claims 1,11, and 20 mailed dated August 10, 2022.  The claims 4,5,14, and 15 are cancelled. Claims 1-3, 6-13, and 16-20 are pending in this application and have been rejected below.

Response to Amendment

Claims 1-3, 6-13, and 16-20 are pending in this application. The claims canceled claims 4,5,14, and 15 are canceled.

Regarding the 35 U.S.C. 101 rejections of claims 1-3, 6-13, and 16-20. The pending claims have been fully considered in light of the 2019 Revised PEG Guidance. The Applicant’s arguments are not persuasive, the amended claims are examined in the 35 U.S.C. 101 rejection, see below.
 
Regarding the 35 U.S.C. 103, the amendments to the claims 1,11, 20 have been considered.  The amendments are not sufficient to overcome the 35 U.S.C. 103 rejections. The amended claims are examined under 35 U.S.C. 103, see below. 


Response to Arguments

Applicant’s arguments filed on August 10, 2022, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below. 


Response to Claim Rejection -35.U.S.C 101 
On pages 8-20 of the Applicant’s arguments, the  Applicant submits, “…that claims as originally presented and as currently amended are not directed to a judicial exception, particularly a mental process, … even if the claims are directed to a judicial exception, the claims integrate that judicial exception into a practical application … Applicant respectfully submits that the claims do not recite an observation, evaluation, judgment, or opinion.  … The claims include multiple limitations that cannot be performed in the mind. For example, the claims include, "one or more sensors”. Claim 1. The sensors obtaining information from the current condition of the room may acquire the information faster than the human mind. For example, in a room where the condition of the room is identified as being a mess after a previous meeting has been held, rather than introducing one or more persons into a room and shuffling through all the mess that is present to potentially determine what objects may be present and which may not be, which may take a long time, the use or one or more sensors in combination with a processor may obtain the information quickly and further assist a speedy recovery of a room to the determined baseline state prior to the next scheduled meeting. A human mind would not be able to track and make sure such determinations in real time….” and “… when determining "whether the room is ready," Claim 1, the system may access scheduled information present on a scheduling database associated with the Atty. Docket No. RPS920200056USNP(710.701)room, which may include required objects for the meeting (e.g., a projector, a smartboard, etc.) and may further utilize information retrieved from each meeting participants calendar or schedule. A system may access such information to ensure that the objects required to run the meeting are present upon arrival at the meeting location and may also determine why one attendee may be running late or not attend a meeting all together (e.g., conflicting meetings, previous meeting running long, etc.). The human mind cannot maintain such a proactive state of scheduling and room readiness pertaining to a meeting with such accuracy and strategic updating ….” And “… the human mind cannot operate as quickly or as accurately when determining whether a room is in a proper condition for a meeting. … one or more embodiments disclosed in the specification, the use of sensors and tags within a meeting environment may communicate with the system to assist in easily determining what is present in the meeting environment and what is not or should not be. For example, when it is determined by the baseline that the six chairs are supposed to be present in an environment and only five are present (based on communication from tags to the sensors within a geo-fenced region), but the system recognizes that only five participants may be present in the meeting, the system may - 12 - 
Atty. Docket No. RPS920200056USNP(710.701)perform an action querying the moderator (or whoever set up the meeting) whether the presence of five chairs was acceptable or not. This type of proactive problem solving cannot occur within the human mind in order for a human  …Thus, the use of a plurality of sensors and tags performs the detection and thereafter communication of the identified information in a manner in which cannot be performed in the brain and is an improvement to the techniques previously used. … Thus, Applicant respectfully submits that the claims are not directed to a judicial exception….”

Applicant argues, “… The claims include limitations for identifying a current condition of a room and how the recognition of components describe a condition of a room, determining, from the collection of condition - 14 - Atty. Docket No. RPS920200056USNP(710.701)information, a readiness of the room in relation to the scheduled upcoming meeting, and performing an action based upon the determinized condition of the room. In other words, the claims do not "tie up" a particular technological field, but are rather directed toward a very particular application of any judicial exception  and … Applicant respectfully submits that, based upon the guidance of Updated MPEP, the Office is not to take into account what is well-understood, routine, conventional activity in making an "improvement" determination under Step 2A. Applicant respectfully submits that the Office incorrectly performs this analysis by taking into account what is well-understood, routine, conventional activity. …  Updated MPEP only if "[t]he claim as a whole [is] directed to a judicial exception (Step 2A: YES) and thus requires further analysis at Step 2B to determine if the claim as a whole amounts to significantly more than the exception itself." MPEP § 2106.04(1). Applicant, as stated above, respectfully submits that the claims are not directed to a judicial exception under Step 2A: Prong One, and, even if the claims are directed to a judicial exception, the claims integrate that judicial exception into a practical application under Step 2A: Prong Two. Thus, Applicant respectfully submits that the analysis should conclude here and that the claims be found patent eligible. … Applicant respectfully submits that the claims are not directed to a judicial exception under Step 2A: Prong One and are thus patent eligible, integrate any judicial exception into a practical application under Step 2A: Prong Two and are thus patent eligible, and represent an inventive concept under Step 2B and are thus patent - 18 -Atty. Docket No. RPS920200056USNP(710.701)eligible. Accordingly, Applicant respectfully submits that the § 101 rejections should be reconsidered and withdrawn…”. 

Examiner respectfully disagrees with the Applicant’s arguments. The pending claims are examined under 35 U.S.C. 101 in light of the 2019 Revised PEG Guidance. The claims are directed the abstract groupings of mental processes and a certain method of organizing human activity, and thus, the claims are directed to a judicial exception under the first prong of Step 2A. The recitation of generic computer component in a claim does not necessarily preclude that claim from reciting an abstract idea.  

Regarding additional elements,  the Applicant does not recite the system creating a service ticker to automatically notify cleaning staff… condition that need attention. Additionally, the identify additional elements such ad IR sensors to detect heat signature are discussed in the specification but are nor claimed. The Applicant is encouraged to recite additional elements within the claim limitations.

The claims do not integrate a judicial exception into a practical application and the limitations do not recite an improvement to the computer itself or any other technology or technical field.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B.

Regarding the 35 U.S.C. 101 rejections of claims 1-3, 6-13, and 16-20. The pending claims have been fully considered in light of the 2019 Revised PEG Guidance. The claims 1-3,6-13 and 16-20 are rejected under 35 U.S.C. 101, see below. 


Rejections under 35 U.S.C. 103 
On pages 19-24 of the Applicant’s arguments, “…  Applicant respectfully submits that Borzycki in view of Bezmer and Zafari fails to teach, or suggest, "identifying, using at least one sensor, a current condition of a room and a baseline condition of the room, wherein the identifying the current condition comprises identifying objects currently within the room; determining, using a processor, whether the room is ready for an upcoming meeting based upon the current condition of the room, wherein the determining comprises comparing the current condition within the room to the baseline condition of the room, wherein the Atty. Docket No. RPS920200056USNP(710.701)baseline condition of the room comprises accessing information corresponding to the upcoming meeting describing one or more objects required for the upcoming meeting."  Claim 1 (as previously presented). This is particularly noticeable when the claims are interpreted in light of the underlying specification, as is always required. In re Suitco Surface, Inc., 603 F.3d 1255, 1259 - 1260 (Fed. Cir. 2010).  Applicant submits that Borzycki is directed towards a system, "for automatic setup and initiation of meeting resources... A meeting room area, or resource may be equipped with a camera or other proximity-based sensor to determine when a user enters the meeting area. … "  and  “… Applicant respectfully submits that the identity of the user, aside from being a moderator who inputted a meeting or is simply an attendee of the meeting, does not influence a system. Rather, "determining, using a processor, whether the room is ready for an upcoming meeting based upon the current condition of the room," Claim 1 (as previously presented), relies on the condition of a room. The Office concedes that Borzycki fails to teach, or suggest, "a baseline condition of the room, wherein the identifying the current condition comprises identifying objects currently within the room,"  and  “ … the Office cites Bezemer in support of Borzycki as allegedly teaching, "... and a baseline condition of the room,...the baseline condition of the room, wherein the baseline condition of the room comprises...," Claim 1 (as previously presented); Office Action at p. 18. Applicant respectfully disagrees. Bezmer teaches "[t]he real-time photo 1154 provides important information about the meeting room that the user can user to setup temporary meetings." Bezmer at [0136]. This picture capturing of a room in Bezmer occurs when a user is attempting to set up a temporary meeting in a room between scheduled meetings. After capturing an image of an empty meeting room, the system in Bezmer may determine whether a temporary meeting may occur in the meeting room. - 21 -Atty. Docket No. RPS920200056USNP(710.701)Simply put, Bezmer takes a picture at a desired instance to see if anyone is in a meeting room. "Thus, the user may directly occupy this room and start the meeting, or set up a meeting in this room for a temporary meeting starting, say, in 5 minutes and ending before 2:30 pm." Bezmer at [0136]. Utilizing an image capturing device to determine if meeting attendees are present in a room is clearly distinguishable from establishing a baseline condition based upon at least one object present in a meeting room, as per the claimed limitations. …” and “… Office Action at p. 19. Applicant respectfully disagrees that Zafari accounts for the deficiencies of Borzycki and Bezmer. Zafari discloses a system that, "[l]ocalization in IoT ... behavior can be inferred by processing a sequence of data collected by several and diverse IoT sensors in a close indoor environment” … The objects present in a meeting room upon establishing a baseline condition may need adjusting; however, the system in Zafari utilizes devices in an IoT to trace the position of a user. Thus, the combined secondary references of Bezmer and Zafari fail to teach, or suggest, the claimed limitations. Thus, Applicant respectfully submits that the combined references fail to teach or suggest all claimed limitations, as is required. See Ex parte H. Garrett Wada et al., pp. 7, Appeal No. 2007-3733 (BPAI January 14, 2008). This is particularly noticeable when the claims are interpreted in light of the underlying specification, as is always required. In re Suitco Surface, Inc., 603 F.3d 1255, 1259 - 1260 (Fed. Cir. 2010). … Nonetheless, solely in the interest of facilitating compact prosecution, Applicant has amended the claims herein. Claim 1 (as currently amended). Support for these claim amendments can be found throughout the original disclosure, particularly at paragraph [0028] - [0051]. No new matter has been added. Applicant respectfully submits that the teachings of the combined references are readily distinguishable from the claimed limitations, either as previously presented or as currently amended. …. Applicant therefore respectfully requests reconsideration and withdrawal of the § 103 rejections and allowance of this case in view of the foregoing amendments and remarks….” 


Examiner respectfully disagrees with the Applicant’s arguments. The Applicant’s arguments necessitate grounds for a new rejection. The claims pending claims are rejected under 35 U.S.C. 103, see below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 11 (similarly claim 1 and claim 20) recite “… identify, …, a current condition of a room and a baseline condition of the room, wherein to identify the current condition comprises identifying objects currently within the room, wherein to identify the baseline condition comprises establishing a baseline appearance for the room and storing, … the baseline condition of the room for an upcoming meeting; determine, … , whether the room is ready for [[an]] the upcoming meeting based upon the current condition of the room, wherein to determine comprises comparing the current condition within the room to the baseline condition of the room, wherein the baseline condition of the room comprises accessing information corresponding to the upcoming meeting describing one or more objects required for the upcoming meeting and at least one preference for at least one participant of the upcoming meeting, wherein the comparing comprises customizing criteria information to be met for the room to be determined as ready for the upcoming meeting at least in part based upon the at least one preference; and -4-Atty. Docket No. RPS920200056USNP (710.701) perform, based upon the current condition of the room, an action.” Claim 11, in view of the claim limitations, are directed to the abstract idea of  “… identify, …, a current condition of a room and a baseline condition of the room, wherein to identify the current condition comprises identifying objects currently within the room, wherein to identify the baseline condition comprises establishing a baseline appearance for the room and storing, … the baseline condition of the room for an upcoming meeting; determine, … , whether the room is ready for [[an]] the upcoming meeting based upon the current condition of the room, wherein to determine comprises comparing the current condition within the room to the baseline condition of the room, wherein the baseline condition of the room comprises accessing information corresponding to the upcoming meeting describing one or more objects required for the upcoming meeting and at least one preference for at least one participant of the upcoming meeting, wherein the comparing comprises customizing criteria information to be met for the room to be determined as ready for the upcoming meeting at least in part based upon the at least one preference; and -4-Atty. Docket No. RPS920200056USNP (710.701) perform, based upon the current condition of the room, an action.”


These claimed limitations are directed to observing a condition of a room, and evaluating  the condition and thus,  the claims are directed to concepts performed in the human mind (including an observation, evaluation, judgement, opinion), and therefore, the claims are directed to the abstract grouping of mental processes.  The recitation of generic computer components in a claim does not necessarily conclude that claim from reciting an abstract idea. 

Further, the claims are directed to conducting an event, and thus, the claims are directed to managing personal behavior, or relationships or interactions between people (including social activities, teaching, and following rules or instructions),  and thus, the claims are directed to a certain method of organizing human activity.  

Accordingly, the claims are directed to the abstract groupings of mental processes and a certain method of organizing human activity, and thus, the claims are directed to a judicial exception under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “using at least one sensor”, , in an accessible database, “a processer” in claim 1; “ no additional elements are recited in claims 2-3, 6-10;   “… An information handling device, comprising: at least one sensor; a processor operatively coupled to the at least one sensor; a memory device that stores instructions executable by the processor to:”, “using the at least one sensor”, “in an accessible database,”, “using the processor”, in claim 11; “ The information handling device”, “the instructions executable by the processor to identify comprises instructions executable by the processor,” in claim 12, 13, 16,17,18,19 ; “A product, comprising: a storage device that stores code, the code being executable by a processor and comprising: code that identifies, using at least one sensor ..,”, “in an accessible database”, “using a processor”, in  claim 20;  however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool as a tool to perform an abstract idea, which is not sufficient to integrate an abstract idea into a practical application . - see MPEP 2106.05 (f).  

In addition, these additional elements merely generally link the abstract idea to a field of use. Generally linking the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application.,  See MPEP 2106.05 (h)

Furthermore, with respect to the identifying comprises capturing, identifying comprises receiving, sending these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, and thus, add insignificant extra-solution activity to the judicial exception and the limitation are not indicative of integration into a practical application. – See MPEP 2106.05(g)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements recite an abstract idea and are not indicative of integration into a practical application, the limitations taken individually, and taken as an order combination, add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. – see MPEP 2106.05 (f) 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement computer components that are performing computer functions (i.e. apply it).  Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions as evinced by the Applicant’s specification [053] –[056] (describing that system, method or device program product. Accordingly, aspects may take the form of an entirely hardware embodiment or an embodiment including software that may all generally be referred to herein as a "circuit," "module" or "system." Furthermore, aspects may take the form of a device program product embodied in one or more device readable medium(s) having device readable program code embodied therewith).

Further, the claims generally link the use of the judicial exception to a particular technological environment or field of use, which is not sufficient to amount to significantly more than an abstract idea – see MPEP 2106.05 (h) 

The claims recite capturing an image, receiving data and identifying objects within the room, and thus, the claims recite adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05 (g).


Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 

The claims do not recite an improvement in the functioning of the computer itself or any other technology or technical field, and thus, the claims do not integrate a judicial exception into a practical application nor do the claims reflect the improvement in technology.


Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-3, 6-10, 12-13,16-19 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-3, 6-10, 11, 12-13,16-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the cl-aimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-13, and 16-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN-110826984-A)  and Savage (US 2014/0,366,098-A1).

Regarding Claim 1, (Currently Amended),  

A method, comprising: identifying, using at least one sensor, a current condition of a room and a baseline condition of the room, wherein the identifying the current condition comprises identifying objects currently within the room, wherein the identifying the baseline condition comprises establishing a baseline appearance for the room and storing, in an accessible database, the baseline condition of the room for an upcoming meeting; determining, using a processor, whether the room is ready for [[an]] the upcoming meeting based upon the current condition of the room, wherein the determining comprises comparing the current condition within the room to the baseline condition of the room, wherein the baseline condition of the room comprises accessing information corresponding to the upcoming meeting describing one or more objects required for the upcoming meeting and at least one preference for at least one participant of the upcoming meeting, wherein the comparing comprises customizing criteria information to be met for the room to be determined as ready for the upcoming meeting at least in part based upon the at least one preference; and performing, based upon the determining, an action


These claims are substantially similar to claim 11, and thus, is rejected for the reasons set forth above regarding claim 11. While claim 1 is directed to a method, comprising: identifying, using at least one sensor, Zhang [p.7, Figure 7 paragraph 14 -15]


Regarding Claim 2, (Original),  

The method of claim 1, wherein the identifying comprises capturing at least one image of the room.  

[same as claim 12]



Regarding Claim 3, (Original), 

The method of claim 1, wherein the identifying comprises receiving communication data from objects within the room.  

[same as claim 13]


Regarding Claim 4,  (cancelled)


Regarding Claim 5,  (cancelled)


Regarding Claim 6 (Previously Presented), 

The method of claim 1, wherein the determining comprises identifying at least one difference between the current condition of the room and the baseline condition of the room.  

[same as claim 16]


Regarding Claim 7, (Previously Presented) 

The method of claim 1, wherein the determining comprises performing the determining in view of the information corresponding to the upcoming meeting.  

Zhang discloses determining whether someone is the conference room., Zhang [p. 3 column 12] –[page 4 paragraph 1].;  Zhang discloses judging the room is idle., Zhang [p. 4 paragraph 5]. 

Zhang discloses notifying the next conference room participant according to the idle state reminder., Zhang [p. 6 column claim 7] and Zhang discloses determining is a company employee has right to the meeting room., Zhang [p.4 paragraph 13]


Regarding Claim 8, (Original), 

The method of claim 1, wherein the performing an action comprises sending a notification to at least one user regarding the current condition of the room.  

[same as claim 18]

Regarding Claim 9, (Original)
The method of claim 8, wherein the at least one user is selected from the group consisting of an attendee of the upcoming meeting, an attendee of a meeting previously held in the room, and a person tasked with managing a condition of the room.  

Zhang discloses judging the room is idle., Zhang [p. 4 paragraph 5]. Zhang discloses notifying the next conference room participant according to the idle state reminder., Zhang [p. 6 column claim 7]
(Zhang discloses whether the conference room is in use or idle, thus, Zhang teaches a condition of the room. )


Regarding Claim 10, (Original), 

The method of claim 1, wherein the identifying is performed responsive to receiving a trigger event.  

[same as claim 18]


Regarding Claim 11,  (Currently Amended) 

An information handling device, comprising: at least one sensor; a processor operatively coupled to the at least one sensor; a memory device that stores instructions executable by the processor to: identify, using the at least one sensor, a current condition of a room and a baseline condition of the room, wherein to identify the current condition comprises identifying objects currently within the room,

Zhang abstract discloses the invention claims a conference room management method and apparatus, computer-readable storage medium, the method comprising a real-time scene image of conference receiving sent by the image collection device, according to conference real-time scene image judging., [Zhang Page 1 , paragraph 4]

Zhang discloses the conference room management device first determines whether the conference room is in use according to the first real-time scene image, such as storing a plurality of preset images in the use state (baseline) in advance, and then identifying the first real-time scene image through image recognition technology To determine whether the image characteristics of the first real-time scene image match the image characteristics of the preset image, and then determine whether the conference room is in use., Zhang [p.3 paragraph 12] – [page 4 paragraph 1]

Zhang Figure 8 discloses computer readable storage medium embodiment of the present application provides, in this embodiment the computer-readable storage medium storing a computer program 610, the computer program 610 can be executed by the processor to realize the conference management method. ; , [Zhang p.8 paragraph 1]

Zhang discloses S110: real-time scene image of conference receiving sent by the image collection device; scene image specifically, scene image through the image collecting device is installed in the conference room, for example, the wide-angle camera to shoot the conference room, the image of the scene may be a scene picture, also may be a scene video, then the shooting by the image collection device sent to the conference management device., Zhang [p.3 paragraphs 5-6] 

wherein to identify the baseline condition comprises establishing a baseline appearance for the room and storing, in an accessible database, the baseline condition of the room… ; 

Zhang discloses the conference management device is pre-stored with different preset verification information and the historic usage., Zhang [page 3 paragraph 3]

Zhang discloses as storing a plurality of preset images in the use state  (baseline) in advance, and then identifying the first real-time scene image through image recognition technology to determine whether the image characteristics of the first real-time scene image match the image characteristics of the preset image., Zhang [p.3 paragraph 12] –[p4 -paragraph 1 ]

determine, using the processor,  …. based upon the current condition of the room, wherein to determine comprises comparing the current condition within the room to the baseline condition of the room, 

Zhang discloses the conference room management device first determines whether the conference room is in use according to the first real-time scene image, such as storing a plurality of preset images in the use state (baseline) in advance, and then identifying the first real-time scene image through image recognition technology To determine whether the image characteristics of the first real-time scene image match the image characteristics of the preset image, and then determine whether the conference room is in use., Zhang [p.3 paragraph 12] – [page 4 paragraph 1]

wherein the baseline condition of the room comprises accessing information … 

	Zhang teaches the baseline conditions, see above. 

	Savage teaches: 
“…for an upcoming meeting… .whether the room is ready for [[an]] the upcoming meeting …. corresponding to the upcoming meeting describing one or more objects required for the upcoming meeting and at least one preference for at least one participant of the upcoming meeting,  wherein the comparing comprises customizing criteria information to be met for the room to be determined as ready for the upcoming meeting at least in part based upon the at least one preference; and -4-Atty. Docket No. RPS920200056USNP perform, based upon the current condition of the room, an action …”

Savage teaches user must ensure the conference room has a projector, his or her  files can be readily transported to the conference room computing device and loaded prior to the user's attending the meeting. Savage [003] 


Zhang teaches improving the convenience of resource utilization and user of the conference room. Savage teaches ensuring a conference room has a projector as part of planning a workspace. It would have been obvious to combine before the effective filing date to combine judging whether the meeting is in using state, as taught by Zhang with ensuring the conference room has a projector, as taught by Savage,  to collaborate on current projects or goals., Savage [003]



Regarding Claim 12 (Original), 

The information handling device of claim 11, wherein the instructions executable by the processor to identify comprises instructions executable by the processor to capture at least one image of the room.  

Zhang discloses … the present application judges whether the conference room is used up by receiving the real-time scene image of the conference room sent by the image acquisition device, and generates the conference room according to the real-time scene image of the conference room., Zhang [p.1 paragraph 6]

Zhang discloses S110: real-time scene image of conference receiving sent by the image collection device; scene image specifically, scene image through the image collecting device is installed in the conference room, for example, the wide-angle camera to shoot the conference room, the image of the scene may be a scene picture, also may be a scene video, then the shooting by the image collection device sent to the conference management device., Zhang [p.3 paragraph 5-7].


Regarding Claim 13 (Original), 

The information handling device of claim 11, wherein instructions executable by the processor to identify comprises instructions executable by the processor to receive communication data from objects within the room.  


Zhang discloses S110: real-time scene image of conference receiving sent by the image collection device; scene image specifically, scene image through the image collecting device is installed in the conference room, for example, the wide-angle camera to shoot the conference room, the image of the scene may be a scene picture, also may be a scene video, then the shooting by the image collection device sent to the conference management device., Zhang [p.3 paragraph 5-7].

Regarding Claim 14 (Cancelled), 


Regarding Claim 15 (Cancelled), 


Regarding Claim 16 (Previously Presented), 

The information handling device of claim 1, wherein the instructions executable by the processor to determine further comprise instructions executable by the processor to identify at least one difference between the current condition of the room and the baseline condition of the room.  

Zhang discloses the conference room management device first determines whether the conference room is in use according to the first real-time scene image, such as storing a plurality of preset images in the use state (baseline ) in advance, and then identifying the first real-time scene image through image recognition technology to determine whether the image characteristics of the first real-time scene image match the image characteristics of the preset image, and then determine whether the conference room is in use., Zhang [p.3 paragraph 12] – [page 4 paragraph 1]


Regarding Claim 17 (Currently Amended), 

The information handling device of claim 11, wherein the instructions executable by the process to determine comprises instructions executable by the processor perform the determining …

[Zhang see claim 11]

Although highly suggested, Zhang does not explicitly teach:
“… in view of the information corresponding to the upcoming meeting….”  

Savage teaches:
“… in view of the information corresponding to the upcoming meeting….”  

Savage teaches user must ensure the conference room has a projector, his or her  files can be readily transported to the conference room computing device and loaded prior to the user's attending the meeting. Savage [003] 


Zhang teaches improving the convenience of resource utilization and user of the conference room. Savage teaches ensuring a conference room has a projector as part of planning a workspace. It would have been obvious to combine before the effective filing date to combine judging whether the meeting is in using state, as taught by Zhang with ensuring the conference room has a projector, as taught by Savage,  to collaborate on current projects or goals., Savage [003]


Regarding Claim 18 (Original), 

The information handling device of claim 11, wherein the instructions executable by the processor to perform an action comprise instructions executable by the processor to send a notification to at least one user regarding the current condition of the room.  

Zhang discloses the conference room management device first determines whether the conference room is in use according to the first real-time scene image, such as storing a plurality of preset images in the use state in advance (baseline), and then identifying the first real-time scene image through image recognition technology to determine whether the image characteristics of the first real-time scene image match the image characteristics of the preset image, and then determine whether the conference room is in use., Zhang [p.3 paragraph 12] – [page 4 paragraph 1]


Regarding Claim 19, (Original) 

The information handling device of claim 11, wherein the instructions executable by the processor to identify is performed responsive to receiving a trigger event.  

Zhang discloses  meeting room is after the conference management device receiving the first verification information sent by the information collecting device, meeting management device searching the staff information in the employee information database, so as to judge whether the said user is the staff, if yes, it indicates that the user has meeting the using authority, otherwise does not have noted conference room usage rights, so as to prevent the staff use condition of the company conference room. S230: sending opening instruction to the conference room door. Specifically, the conference room door is an intelligent door, door can be equipped with intelligent lock, so as to judge whether the user has the use authority in meeting management device after sending opening instruction to the intelligent lock, so that the user can open the door to using conference, [Zhang p.5 paragraph 1-2].



Regarding Claim 20,  (Currently Amended)

A product, comprising: a storage device that stores code, the code being executable by a processor and comprising: code that identifies, using at least one sensor, a current condition of a room and a baseline condition of the room, wherein the code that identifies the current condition comprises identifying objects currently within the room; code that determines, using a processor, whether the room is ready for an upcoming meeting based upon the current condition of the room, wherein the code that determines comprises comparing the current condition within the room to the baseline condition of the room, wherein the baseline condition of the room comprises accessing information corresponding to the upcoming meeting describing one or more objects required for the upcoming meeting; and code that performs, based upon the code that determines, an action.

These claims are substantially similar to claim 11, and thus, is rejected for the reasons set forth above regarding claim 11. While claim 20 is directed to “A product, comprising: a storage device that stores code, the code being executable by a processor and comprising: code that: …”,  Zhang [p.7, Figure 7 paragraph 14 -15]

Conclusion

The following prior art made of record and not relied upon, that  is considered pertinent to the Applicant’s disclosure: Brownlee (2018, How to Predict Room Occupancy Based on Environmental Factors) teaches predicting room occupancy using the measurements of environmental variable, using a camera and using predictive models. Google (2017, Get Started with Beacons) provides a guide that explains the steps required to start using Bluetooth low energy (BLE) beacons to provide proximity-based experiences for your users.; Shah (US 2020/0,163,181 A1) discloses transmitting sensing status information (e.g., information indicating whether an occupant is detected and/or information indicating whether equipment is detected).; Borzycki (US-95156022-B2) discloses authenticating the meeting organizer or presenter entering the room and matching a rules engine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623